Title: From George Washington to William Smallwood, 24 August 1781
From: Washington, George
To: Smallwood, William


                        Dear Sir

                            Head Quarters Kings Ferry Augst 24. 1781
                        
                        I have duly received your favor of the 9th Inst. together with the enclosure from the Marquis de la Fayette of
                            the 6th. Long before this time, I flatter myself the 3d Regt and all the Levies & Recruits which have been raised
                            for the Maryland Line have marched to join the Army—If by any accident they have been detained beyond your expectations, I
                            must urge in the most pressing Manner, that they should be ordered to march without a moments loss of time & join
                            the Marquis in the first instance, who has my directions respecting their future Movement.
                        As to the request of Capt. Hughs, I do not think it can be consistently complied with, or that
                            there can be sufficient reason to justify his resignation at this time, he ought therefore to join his Corps without
                            delay, especially as Colo. Hazen is now promoted & not immediately connected with the Regt. I am Dr S. 

                    